Exhibit 10.3

AMENDMENT NO. 1
TO THE REGISTRATION RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”) to that certain Registration Rights
Agreement dated February 10, 2016 (the “Registration Rights Agreement”) by and
among Offshore Group Investment Limited, an exempted company incorporated with
limited liability in the Cayman Islands (the “Company”), and each of the Holders
party thereto, is made as of May 9, 2016 by and among the Company and the
Holders listed on the signature pages hereto. All capitalized terms used herein
and not otherwise defined herein shall have the meanings set forth in the
Registration Rights Agreement.

WHEREAS, the Company desires to amend the Indenture, dated as of February 10,
2016, (the “Indenture”) governing its 1%/12% Step-Up Senior Secured Third Lien
Convertible Notes due 2030 (the “Notes”) by and among the Company, the
Guarantors party thereto, U.S. Bank National Association, as trustee, and U.S.
Bank National Association, as noteholder collateral agent, and the Third Lien
Security Agreement, dated as of February 10, 2016 (the “Security Agreement”), by
and among the grantors listed on the signature pages thereto and U.S. Bank
National Association, as noteholder collateral agent, to exclude the capital
stock and other securities of any of the Guarantors from the Collateral (as
defined in the Indenture) to the extent the pledge of such capital stock or
other securities to secure the Notes would cause such Guarantor to be required
to file separate financial statements with the SEC pursuant to Rule 3-16 of
Regulation S-X (as in effect from time to time) (the “Proposed Amendments”);

WHEREAS, currently, such separate financial statements would be required of the
following Guarantors: Vantage Holdings Cyprus ODC Limited, Vantage Driller ROCO
S.R.L., Vantage International Management Co., and Vantage Drilling Africa
(collectively, the “Affected Guarantors”);

WHEREAS, the security pledge on the assets held by the Affected Guarantors and
the guarantee provided by the Affected Guarantors would remain in effect and
unchanged as a result of the Proposed Amendments;

WHEREAS, the failure to enact the Proposed Amendments may result in (i)
significant delays in filing the Registration Statement contemplated by the
Registration Rights Agreement and (ii) significant costs to the Company in
preparing the audited financial statements of the Affected Guarantors in
connection with preparing and filing each of (x) the Registration Statement
contemplated by the Registration Rights Agreement, (y) any future registration
statement to be filed by the company and (z) any annual reports on Form 10-K to
be filed by the Company with the Commission;

WHEREAS, to enact the Proposed Amendments, the Company must complete a consent
solicitation, which, because of an ongoing CUSIP reassignment process at The
Depository Trust Company with respect to the Registrable Securities, cannot be
completed on or prior to the ninetieth (90th) day following the Plan Effective
Date (the “Outside Date”), and the Company requires an extension of the Outside
Date in order to comply with its obligations under the Registration Rights
Agreement;

–1–

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in the Registration Rights Agreement and this Amendment, the parties hereto
agree, represent and warrant as follows:

1.Each Holder hereby represents and warrants that as of the date hereof, it is
the beneficial owner of the number of shares of Registrable Securities listed on
its signature page to this Amendment.

2.Section 2(a) of the Registration Rights Agreement is hereby amended and
restated in its entirety as follows:

“(a) The Company shall prepare a Shelf Registration Statement (the “Initial
Shelf Registration Statement”), and shall include in the Initial Shelf
Registration Statement the Registrable Securities of each Holder who shall
request inclusion therein of some or all of their Registrable Securities by
checking the appropriate box on the signature page of such Holder hereto or by
written notice to the Company no later than seventy-five (75) days after the
Plan Effective Date. The Company shall file the Initial Shelf Registration
Statement with the Commission on or prior to June 16, 2016; provided, however,
that the Company shall not be required to file or cause to be declared effective
the Initial Shelf Registration Statement unless Holders request (and have not by
the seventy-fifth day after the Plan Effective Date revoked such request by
written notice to the Company) the inclusion in the Initial Shelf Registration
Statement of Registrable Securities constituting at least fifteen percent (15%)
of all Registrable Securities, and such Holders otherwise timely comply with the
requirements of this Agreement with respect to the inclusion of such Registrable
Securities in the Initial Shelf Registration Statement.”

3.Except as otherwise expressly set forth in this Amendment, the Registration
Rights Agreement shall continue to be in full force and effect in accordance
with its terms.

4.This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same document. This Amendment may be executed by facsimile
signatures.

[Signatures pages follow]

 

–2–

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed as
of the date and year first written above

 

 

Vantage Drilling International (f/k/a Offshore Group Investment Limited)


 

By:__________________________

Name:

Title:

 




[Signature Page to Amendment No. 1 to the Registration Rights Agreement]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Holder has caused this Amendment to be
executed as of the date and year first written above, and hereby represents and
warrants that it is the beneficial owner of the number of Registrable Securities
set forth under its name on the date hereof.

 

HOLDER:

____________________________

 

 

By:______________________

Name:

Title:

 

Number of Shares of Registrable Securities Beneficially Owned: ______________

 

[Signature Page to Amendment No. 1 to the Registration Rights Agreement]